SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2013 Commission file number 000-54662 Beamz Interactive, Inc. (Name of registrant as specified in its charter) Delaware 94-3399024 (State or other jurisdiction of incorporation) (IRS employer identification no.) 15354 N. 83rd Way, Suite 101 Scottsdale, Arizona 85260 (480) 424-2053 (Address of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange A.YesoNox As of October 1, 2013, 24,971,800 shares of the registrant’s $.001 par value common stock were issued and outstanding (“Common Stock”). The aggregate market value of the registrant’s voting and non-voting securities held by persons other than affiliates of the registrant – computed at the price at which the registrant’s common equity was last sold is $5,372,912. BEAMZ INTERACTIVE, INC. FORM 10-K JUNE 30, 2013 PART I ITEM 1.BUSINESS 3 ITEM 1A.RISK FACTORS 7 ITEM 1B.UNRESOLVED STAFF COMMENTS 8 ITEM 2.PROPERTIES 8 ITEM 3.LEGAL PROCEEDINGS 8 ITEM 4.MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 ITEM 6.SELECTED FINANCIAL DATA 9 ITEM7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 ITEM 9A.CONTROLS AND PROCEDURES 38 ITEM 9B.OTHER INFORMATION 38 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 39 ITEM 11.EXECUTIVE COMPENSATION 43 ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 46 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 48 ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES 50 PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES 50 EMERGING GROWTH COMPANY STATUS As a result of the Jumpstart Our Business Startups Act (the “JOBS Act”), enacted in 2012, the information that we are required to disclose has been reduced in a number of ways because, in addition to being a smaller reporting company, we also qualify asan “emerging growth company,” as defined in the JOBS Act (an “EGC”). We will retain that status until the earliest of (A) the last day of the fiscal year in which we have total annual gross revenues of $1,000,000,000 (as indexed for inflation in the manner set forth in the JOBS Act) or more; (B) the last day of the fiscal year following the fifth anniversary of the date of the first sale of our Common Stock pursuant to an effective registration statement under the Securities Act of 1933; (C) the date on which we have, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (D) the date on which we are deemed to be a “large accelerated filer,” as defined in Rule 12b-2 under the Exchange Act or any successor thereto. As an EGC, we will continue to be relieved from certain significant disclosure requirements, even if we no longer qualify as a smaller reporting company, including the following: · EGCs are excluded from Section 404(b) of the Sarbanes-Oxley Act, which requires our auditors to attest to and report on internal controls over financial reporting. The JOBS Act also amended Section 103(a)(3) of the Sarbanes-Oxley Act to provide that (i) any new rules that may be adopted by the PCAOB requiring mandatory audit firm rotation or changes to the auditor’s report to include auditor discussion and analysis (each of which is currently under consideration by the PCAOB) shall not apply to an audit of an EGC and (ii) any other future rules adopted by the PCAOB will not apply to our audits unless the SEC determines otherwise. 2 · The JOBS Act amended Section 7(a) of the Securities Act to provide that as an EGC we need not present more than two years of audited financial statements in an initial public offering registration statement and in any other registration statement need not present selected financial data pursuant to Item 301 of Regulation S-K for any period prior to the earliest audited period presented in connection with such initial public offering. In addition, as an EGC we are not required to comply with any new or revised financial accounting standard until such date as a private company (i.e., a company that is not an “issuer” as defined by Section 2(a) of the Sarbanes-Oxley Act) is required to comply with such new or revised accounting standard. Corresponding changes have been made to the Exchange Act, which relates to periodic reporting requirements, which would be applicable to us if we were required to comply with them. Also, as long as we are an EGC, we may continue to comply with the reduced requirements applicable to smaller reporting companies under Item 402 of Regulation S-K, which requires extensive quantitative and qualitative disclosure regarding executive compensation · The JOBS Act will also continue to exempt us from the following additional compensation-related disclosure provisions that were imposed on U.S. public companies pursuant to the Dodd-Frank Act: (i) the advisory vote on executive compensation required by Section 14A(a) of the Exchange Act, (ii) the requirements of Section 14A(b) of the Exchange Act relating to stockholder advisory votes on “golden parachute” compensation, (iii) the requirements of Section 14(i) of the Exchange Act as to disclosure relating to the relationship between executive compensation and our financial performance, and the requirement of Section 953(b)(1) of the Dodd-Frank Act, which will require disclosure as to the relationship between the compensation of our chief executive officer and median employee pay. As an EGC, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. PART I ITEM 1. BUSINESS General We were incorporated in Delaware in 2001 under the name HumanBeams, Inc.On December 18, 2007, we changed our name to Beamz Interactive, Inc. Our principal executive office is located at 15354 North 83rd Way, Suite 101, Scottsdale, Arizona 85260, and our telephone number is 480-424-2053. Our principal operations are located in Scottsdale, Arizona. Our website address is www.thebeamz.com. Products We have developed an interactive laser controller technology that can be implemented in a wide variety of music, game, therapy, education, senior care, lighting and consumer applications. Our consumer and professional products (previously “Beamz Player” and “Beamz Pro”, now “Beamz by Flo”, “Beamz Education”, and “Beamz DJ” product families and collectively the “Beamz” or “Beamz Products”) can bring music to everyone in a manner that has previously not been possible. By connecting the Beamz to a PC or MAC computer, iPad, or iPhone, depending upon the model, and installing the associated software, the user can “play” a wide range of digitized musical instruments by simply interrupting one or more laser beams with their hands. This allows them to create great music in conjunction with a background rhythm track of original, popular, and children’s songs across numerous music genres (e.g., jazz, blues, hip hop, rock, classical or Latin).In each song the user can select up to twelve different instruments, music clips and sound effects that are harmoniously paired with a background rhythm track, resulting in hundreds of instruments to choose from across all songs in the Beamz music library.These are often actual recordings of artists playing such instruments, and thus sound just like a high quality digital recording of the instrument. The Beamz software makes it easy to make great sounding music in minutes by following the diagram on the screen of the attached device, which allows the user to identify which laser beam controls different instruments.Beamz songs are harmonious regardless of how they are played and the music samples assigned to a laser beam offer additional complexity, often with several notes, chords and/or series of music samples controlled by touching one of the laser beams.Because the music is harmonious no matter which laser beam is interrupted, the Beamz Products allow people that have no previous musical background or training to play and enjoy music within minutes, yet have the depth to enable accomplished DJs, artists and musicians to perform, compose and create sophisticated interactive music. 3 We have commercialized several products that use the Beamz interactive laser controller technology for music making and music-controller related products.These products are “interactive music systems” that combine unique laser controller hardware and various versions of interactive music software, including mapping software applications that enable the Beamz laser controller hardware to be used with software applications offered by other companies relating to mixing/DJ, lighting controls and music creation/production applications. “Interactive” refers to the fact the consumer is interacting with the song by choosing to bring different instruments or sound effects into the mix at their discretion, as opposed to passively listening to a song recording. The Beamz laser controller hardware is a combination of buttons, rocker switches and class 2 laser beams that function as controls and switches for triggering commands in software applications.In the combination of the Beamz laser controller with the Beamz interactive music software application, the laser controller is the trigger and playback method for single music notes, chords, sound effects, vocals and music files.Playback varies depending on how each Beamz song is constructed, how a user decides to use the buttons and rocker switches, and how they interrupt the laser beams (e.g. by putting their hands or any other object through the path of the laser beams). In the consumer market, the Beamz is promoted as a music making and music entertainment product that anyone can play.The pre-programmed Beamz songs provided with the consumer product, and the additional Beamz songs available on the Beamz web site or for purchase in an application store, provide consumers the ability to initiate the playback of hundreds of different instruments and sound effects.Each Beamz song is unique and set up with varying playback settings and options by Beamz composers so that consumers have the experience of controlling and playing back harmonious music.In some cases, a laser beam is set up to play just a single note or a single music file.But laser beams can also be set up to play back complex sequences of music files, with the timing of the laser beam interruption contributing to how the music is played back.Depending on the complexity of the pre-programmed music files within a Beamz song, a user may experience the sensation of “playing the instrument” represented by the laser beams as they move their fingers in and out of the laser beams. The Beamz interactive music software also provides amateur and professional musicians opportunities to create original compositions.Using the Beamz Studio interactive music editing software application, musicians may create new songs by combining music samples made by music production software applications (e.g. ProTools) and defining in the Beamz Studio software how those samples are to be played back into a defined rhythm track. Musicians may also record their “performances” with the interactive Beamz songs and, depending on how they choose to playback the pre-programmed samples, may yield significant variations of songs. For the performing musician and/or DJ, the Beamz laser controller may be used in a MIDI (Musical Instrument Digital Interface) mode, or it may be used with Beamz MAC and PC compatible mapping software that sends MIDI and/or keystroke commands to initiate controls for other software applications (e.g. Ableton Live 8, Virtual DJ, Serato).Beamz DJ also includes a special version of the Virtual DJ software for DJs. Musicians may use the Beamz Studio software application to configure songs to be controlled by using the Beamz laser controller for their specific performance needs. As of September 2013, our hardware product offering consists of three major product lines: the Beamz By Flo consumer product family; the BeamzDJ amateur and professional DJ product family; and the Beamz Education, Special Needs, and Health Care product family. The basic technology for these products has been in full production since late 2010. We produced and distributed to customers approximately 12,500 units of our first and second generation Beamz Player and Beamz Pro products.The first units of our Beamz by Flo product began shipping on September 17, 2013, the Beamz DJ product line is just now being introduced, and the Beamz Education product family will be launched in the last quarter of 2013. FutureProducts We are in the process of expanding our device compatibility to include a range of Android tablet and phone devices, as well as Windows 8 tablet devices.We expect to continue to develop new Beamz form factors in the future to address additional market opportunities such as the toy or gaming markets. 4 Marketing We believe we are positioned to take advantage of the growth in electronic music and entertainment. Key target markets include the mass consumer market, the DJ market, and the education, special needs, senior care, and health care markets. To pursue these markets and build the Beamz brand, we entered into licensing and endorsement agreements with Flo Rida, a leading hip hop and pop artist.Flo Rida was recently named a Billboard Top 100 Artist for 2013 and is the best-selling digital hip hop artist in the world, with more than 75 million combined singles sold worldwide. Current marketing plans include leveraging our relationship with Flo Rida by launching a direct response TV and internet campaign, selected public relations efforts with various magazines, bloggers, and television shows and/or interviews, and an extensive social media campaign.To implement this plan we prepared a series of videos and commercials with Flo Rida which will be distributed and used beginning in the fourth quarter of 2013.This will be supplemented with participation at major trade shows (including CES, NAMM, DJ Expo, and many others), a variety of contests with the Beamz, and other related marketing activities. Sales and Distribution Strategy Our historical sales and distribution strategy included marketing products on the Beamz web site, on Amazon, with various affiliates and online retailers, in certain retail musical instrument stores, in selected consumer retailers and with select international distributors. Our planned sales and distribution strategy is as follows: Leverage Flo Rida Fan Base. Beamz will reach out to Flo Rida’s fan base via social media and other channels of communication, including providing them with special promotional programs such as launch specials and holiday specials. License/OEM/Partner Beamz Hardware and Software Technologies. We intend to expand the market for our hardware and software products through licensing, partnership and OEM relationships with different complementary entities in selected target markets, potentially including but not limited to education, special needs, physical rehabilitation, senior care, toy companies, gaming companies, music companies and DJ companies. Implement a Strong Web Site and Internet Marketing Strategy. A main component of our sales and marketing strategy is to maintain a comprehensive family of web sites, coupled with the creation and distribution of video content demonstrating the use of the Beamz Products across all markets and customers. This includes search engine optimization, digital advertising, video distribution, and other internet marketing programs, as well as regular contests. Implement a Strong Social Media Strategy. We intend to augment our sales and marketing efforts with a strong social media effort, including Facebook, YouTube and Twitter, as well as the social media efforts of various artists that support the Beamz. Research and Development We believe continued innovation through research and development is critical to our future success. Through June 30, 2013, our research and development was conducted by a number of outside hardware and software contractors that are under contract with us to develop new products that can be integrated with our current product lines. We spent $880,379 on research and development in fiscal 2013 and $387,457 in fiscal 2012.We believe that our current research and development effort is sufficient for our current needs; however, we may increase our research and development expenditures depending on the progress of our ongoing efforts, closure of additional customers, OEM and licensing relationships, and the availability of funding. Manufacturing and Assembly Assembly of our new primary products occurs at Chen-Source, Inc., a Taiwanese company (“Chen-Source”).We believe Chen-Source has the capability to manufacture the product in high volumes at reasonable costs.Currently, Chen-Source is our only Beamz Product hardware vendor.If their facility experiences a disruption, we would have no other means of assembling those components until we are able to develop the same capability at an alternative facility. A vendor selection process will be used to choose the manufacturer for our future products. 5 Intellectual Property We believe that in order to maintain a competitive advantage in the marketplace, we must develop and maintain the proprietary aspects of our technologies. We rely on a combination of patent, copyright, trademark and other intellectual property rights and measures to protect our intellectual property. Our patent portfolio includes rights to patents and patent applications that we own. We seek patent protection in the United States and internationally for our products and technologies where and when we believe it is appropriate. United States patents are granted generally for a term of twenty years from the earliest effective priority date of the patent application. The actual protection afforded by a foreign patent, which can vary from country to country, depends on the type of patent, the scope of its claims and the availability of legal remedies in the country. We also rely on other forms of intellectual property rights and measures, including nondisclosure and confidentiality agreements, to maintain and protect proprietary aspects of our products and technologies. We require our consultants to execute confidentiality agreements in connection with their consulting relationships with us. We also require our consultants to disclose and assign to us all inventions conceived during the term of their engagement while using our property or which relate to our business. Patents and Patent Applications Our strategy is to aggressively file, secure, and maintain a broad range of patents and other intellectual property to protect our current and future business. Currently, we have five U.S. Utility Patents and two U.S. Design Patents.We also have four pending U.S. Utility Patent Applications, three pending International Utility Patent Applications and two pending International Patent Cooperation Treaty(“PCT”) Patents Applications. We have four U.S. Registered Trademarks: the Beamz name, the Beamz logo, the name “iBeamz” and the phrase “Play the Light.”We have a U.S. Registered Copyright on our core Beamz software. We have filed, or will file, copyrights on our key music and software. License Arrangements On August 30, 2012 we restructured our licensing arrangement with Cypher Entertainment Group, LLC (“Cypher”) by terminating our joint venture in favor of entering into a license agreement directly with Cypher (the “Cypher License Agreement”). Pursuant to the Cypher License Agreement, we granted Cypher a worldwide, exclusive right and license to develop and manufacture a specific version of the Beamz, the Smart Phone Beamz Player, and market it to online and in-store mass retail channels. This license was subsequently amended on April 4, 2013.Pursuant to the license agreement and the amendment to the license agreement, Beamz has retained the right to market the new Smart Phone Beamz Player product to a range of other channels, including the professional, DJ, retirement, education, special needs and select internet consumer markets and to make any other Beamz Products that are powered by smart phones or any other devices. The Cypher License Agreement provides for payments to Beamz for the use of the original content included on the Smart Phone Beamz Player (the “Beamz Content”) equal to $1.50/Unit plus 100% of the out-of-pocket third-party royalties associated with such Beamz Content.In addition, for each Unit sold by Cypher, Cypher will pay Beamz a royalty equal to thirteen (13%) of the of the manufacturer contract purchase price for such product. Similarly, we will purchase Smart Phone Beamz Players from Cypher at cost plus thirteen percent (13%) of manufactured cost for Beamz sales of such new product. Beamz has retained the right to develop, manufacture or license any other products or versions of the Beamz Products as it may desire, other than the Smart Phone Beamz Player product family. Pursuant to the April 4, 2013 amendment, Beamz will pay Cypher a royalty equal to 5% of Beamz’ contract manufacturer cost on any new product developed by Beamz that is powered by, and used with, a smart phone. On April 17, 2013 we entered into a licensing agreement with Mindsight, LLC.Pursuant to the agreement, Mindsight is developing an interactive music audit engine that allows Beamz to operate on a variety of operating systems including Mac, Windows, iOS, and Android.Beamz has the exclusive right to use this technology in Beamz’ markets. 6 We have agreements with a number of music labels and/or licensing agencies—EMI Music Services, Walt Disney Records, Blind Pig Records, Sony Records, Harry Fox Agency, Inc., Rhino Entertainment, Warner Music Inc., and others—whereby we license the right to use a broad range of songs and videos for use on the Beamz. We believe this adds an exciting multi-media video dimension, enabling the user to display the music video on a television or large monitor while playing the Beamz along with the song. We currently offer a library of over 300 interactive songs for sale on our web site, which we intend to continue to growvia both internal development and third-party artist relationships. These agreements fall into three primary categories: Original Music Licenses Beamz licenses original music from various labels, publishers and recording artists. In general, the agreements with recording artists provide that they will receive 30% of the net revenue received by Beamz for the sale of such original music. Synchronization and Master Lease Agreements Video song synchronization agreements grant Beamz a worldwide, nonexclusive, irrevocable, unencumbered and transferable right to use, perform, reproduce, and fix the compositions in synchronization with visual images when used in conjunction with the Beamz device.Each license includes two components, one with a record company (e.g. Hollywood Records and Walt Disney Records, Capital Records, LLC dba EMI Music Services, Rhino Entertainment, Blind Pig Records, Polyvinyl Record Company, and others,) and one with the music publisher (i.e. Seven Peaks Music and Seven Summits Music, EMI Music Publishing, Warner Music Inc., Viper Music, Sony ATV Music Publishing LLC, Polyvinyl Record Company, and others). In general, for downloads, Beamz pays both the music publishers and the record label the greater of $0.30 per sale or 17.5% of the net sales of the licensed product. In the case of licensed product that is included with the Beamz Products, Beamz pays both the publisher and the label $0.15 for each licensed product. Such agreements typically have a term of ten years and call for non-refundable advances that are recoupable from all compensation otherwise payable by Beamz to the licensors. Mechanical Licensing Agreements Beamz also secures statutory rate mechanical licenses from various publishers, and via the Harry Fox Agency, for its audio-only cover versions of popular songs. The mechanical licensing rate is $.091 for each licensed product sold. Competition While there are no direct competitors for the Beamz Products and technology, there are several indirect competitors whose products consumers may compare to the Beamz music-making experience. These include traditional musical instruments, electronic keyboards/digital pianos and music games using pre-programmed music (e.g. Guitar Hero, Rock Band, and DJ Hero) on PCs, consoles and mobile devices. Although some electronic keyboards and digital pianos include pre-programmed instrument notes and chords from hundreds of different instruments plus options to play into pre-programmed rhythm tracks, they are not setup for immediate recreational music making.In contrast, Beamz songs are setup to be harmonious regardless of how they are played and the music samples assigned to a laser beam offer more complexity, often with several notes, chords and/or series of music samples controlled by touching one of the laser beams. Employees As of the date of this filing, we had no employees. All human resources are provided on a consulting contract basis.We have consulting contracts with thirteen key individuals or firms that provide sales, engineering, software development, song and content production, operations, accounting, and marketing services. All such contracts may be terminated with sixty days’ notice.Upon completion of our current private offering, we anticipate converting some of these contractors to employee status. ITEM 1A. RISK FACTORS As a smaller reporting company, we are not required to provide this information. 7 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We do not own any real property. We lease approximately 5,800 square feet of space from Arizona Design LLC for $4,500/month. Our rent is expected to increase to $5,000/ month in October 2013 and to $5,500/month in January 2014. This lease terminates May 31, 2015. We believe that our current facilities are sufficient to meet our needs for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information We registered and began to be traded on the OTCQB under the symbol “BZIC,” on January 22, 2013 but there is a limited active public market for our securities at this time. As of October 1, 2013, we had 24,971,800 shares of Common Stock outstanding and 811,038 shares of Series D Convertible Preferred Stock outstanding that are convertible into 8,110,380 shares of Common Stock.We also have outstanding options for the purchase of 29,825 shares of Common Stock,warrants for the purchase of 662,472 shares of Common Stock, and Convertible Secured Subordinated Promissory Notes convertible into 5,087,138 shares of Common Stock. Holders Our Common Stock is currently held by approximately 125 holders of record, while our Series D Convertible Preferred Stock is held by 38 holders of record. Dividends We have never declared or paid cash dividends on our capital stock. We currently intend to retain all future earnings for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends in the foreseeable future. The payment of dividends will be at the discretion of our Board of Directors and will depend on our results of operations, capital requirements, financial condition, prospects, contractual arrangements, any limitations on payments of dividends present in any of our future debt agreements and other factors our Board of Directors may deem relevant. The payment of dividends will also be subject to the requirements of the Delaware General Corporation Law. 8 The following provides information with respect to securities to be issued with respect to our compensation plans as of June 30, 2013 all of which are fully vested. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders 2004 Equity Incentive Plan $ 2009 Equity Incentive Plan 0 — Equity compensation plans not approved by security holders Recent Sales of Unregistered Securities Set forth below is information regarding the issuance and sales of the Company’s securities without registration for the year ended June 30, 2013.As further described in the notes accompanying the financial statements filed herewith, during the year ended June 30, 2013, the Company issued: · 1,709,000 shares of common stock as consideration for services provide by independent contractors and consultants and members of the Board of Directors; · 27,500 shares of Series D Convertible Preferred Stock in relation to a licensing agreement and services provided by Cypher; · 169,020 shares of common stock in relation to the conversion of Series D Preferred Stock; · 5,185,260 shares of common stock in relation to the conversion of $2,074,104 in principal and accrued but unpaid interest under the 2012 Bridge Loans; and · 1,458,677 shares of common stock in relation to the exercise of outstanding warrants. The issuances described above were made in private transactions or private placements intending to meet the requirements of one or more exemptions from registration, including the exemption provided under Section 4(2) of the Securities Act of 1933, as amended (the “Act”).The investors were not solicited through any form of general solicitation or advertising, the transactions being non-public offerings, and the sales were conducted in private transactions where the investor identified an investment intent as to the transaction without a view to an immediate resale of the securities; the shares were “restricted securities” in that they were both legended with reference to Rule 144 as such and the investors identified they were sophisticated as to the investment decision and in most cases we reasonably believed the investors were “accredited investors” as such term is defined under Regulation D based upon statements and information supplied to us in writing and verbally in connection with the transactions.We have never utilized an underwriter for an offering of our securities and no sales commissions were paid to any third party in connection with the above-referenced sales. ITEM 6. SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide this information. 9 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read together with our financial statements and related notes included elsewhere in this report. This discussion and analysis contains forward-looking statements that are based upon current expectations and involve risks, assumptions and uncertainties. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, expected, estimated, projected, suggested or intended. Overview We have developed an interactive laser controller technology that can be used in a wide variety of music, game, education, therapy, lighting and consumer applications. Our Beamz Products can bring music to everyone in a manner that has previously not been possible. By simply interrupting one or more laser beams with their hands, the user can play a wide range of musical instruments and create great music in conjunction with a background rhythm track of original, popular, DJ and children’s songs across numerous music genres, including jazz, blues, hip hop, rock, classical and Latin.Beamz Products allow people that have no previous musical background or training to play and enjoy music within minutes, yet have the depth to enable accomplished DJs, artists and musicians to perform, compose and create very sophisticated interactive music. Factors That May Influence Future Results of Operations The following is a description of factors that may influence our future results of operations, including significant trends and challenges that we believe are important to an understanding of our business and results of operations. Revenues The generation of recurring revenues through sales and licensing of our current and new Beamz products, technology and content are an important part of our business model. Our first commercial product began shipping in fiscal 2008 at a retail price point of $599 per unit. Sales at that time were achieved through an exclusive distribution arrangement with Sharper Image, who subsequently filed for bankruptcy in early 2008. We refocused our strategy in 2009 to seek alternative sales and distribution channels, and to reduce the price for our consumer product to $199.95. Based on market feedback, we defined and developed a second generation product that had a much lower cost and a broader range of capabilities. A consumer and professional version of the second generation product began shipping in late 2010, allowing us to achieve net revenues of $563,411 and $338,830 in fiscal years ending June 30, 2011 and 2012, respectively.The revenues related to the second generation product continued through fiscal year ending June 30, 2013, with net revenues of $261,949,although the last quarter of fiscal 2013 sales were not material due to the focus on the next generation product that began shipping in September 2013. Our third generation products, Beamz by Flo and Beamz DJ, include many new features based on continuing market feedback – most notably compatibility with Apple computers and iOS devices such as iPhones and iPads, MIDI capability and a smaller form factor. We anticipate that recurring revenues, including licensing royalties, will constitute an increasing percentage of our total revenues as we increase awareness of the product in the various targeted markets, both directly and through key partnerships, and expand our product offering into new markets. Since inception, our revenues relate primarily to the sale of our Beamz Player and Beamz Pro products. We have now phased out these products and expect our material future revenues to come from our Beamz By Flo, Beamz DJ, and Beamz Education product families, as well as from content sales and potential licensing revenue.Historically, our business has typically been affected by seasonal sales trends primarily resulting from the timing of the holidays in the quarter ending December 31. In the future, as additional markets and distribution channels are developed, our business is expected to be less seasonal. Our revenue recognition policies are more fully described in the “Critical Accounting Policies and Significant Judgments and Estimates” section below. 10 Research and Development Costs Our research and development costs consist primarily of costs associated with the conceptualization, design, testing and prototyping of our various Beamz Products and products under development, and the development of software and content (such as songs, games, and educational content) for such products. This includes the consulting fees, travel and benefits of research and development personnel and contractors; materials and supplies used by our research personnel, sponsored contract research and product development with third parties; and licensing costs. Subject to securing adequate financing, we anticipate that research and development expenses may increase as we: (1)continue to develop enhancements to our product offering; (2)expand our product development efforts for content - including music, games, videos, education and therapy for the Beamz product family; and (3)expand research and development to apply our technologies to additional product, market, and technology applications. Selling, Marketing, General and Administrative Expenses Our selling, marketing, general and administrative expenses consist primarily of consulting fees and expenses, advertising and commercial fees and endorsement costs related to our relationship with Flo Rida, sales incentive payments and commissions, travel and benefits; share-based compensation; professional fees, including fees for attorneys and outside consultants; intellectual property protection filings, insurance, marketing costs, and other general and administrative expenses, which include corporate licenses and taxes, postage, office supplies and meeting costs. Our selling, general and administrative expenses are expected to increase due to costs associated with the commercialization of various products, increased consultant fees and/or headcount necessary to support our anticipated growth in operations, and the additional operational and regulatory burdens and costs associated with operating as a publicly traded company. In addition, we expect to incur additional costs associated with protecting our intellectual property rights as necessary to support our product offerings. Critical Accounting Policies and Significant Judgments and Estimates Our management’s discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements as well as the reported expenses during the reporting periods. We evaluate our estimates and judgments on an ongoing basis. Actual results may differ materially from these estimates under different assumptions or conditions. As an emerging growth company under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. While our significant accounting policies are more fully described in the notes to our financial statements included herewith, we believe that the following accounting policies and estimates are most critical to a full understanding and evaluation of our reported financial results. Inventory.Inventory is carried at the lower of cost (first-in, first-out method) or net realizable value. All items included in inventory relate primarily to our Beamz products. We periodically review our inventory for obsolete items and provide a reserve upon identification of potential obsolete items. With the launch of our next generation product in September 2013, we believe that our current products have become obsolete and have provided a reserve for them in their entirety, in the amount of $100,708, as of June 30, 2013. Valuation allowance for deferred tax assets and liabilities.Deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective income tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that included the enactment date. 11 Valuation allowances are recorded for deferred tax assets when the recoverability of such assets is not deemed more likely than not. We have evaluated the effect of guidance provided by GAAP regarding accounting for uncertainty in income taxes. In that regard, we have evaluated all tax positions that could have a significant effect on the financial statements and determined that we have no uncertain tax positions at June30, 2013, that could have a significant effect on our financial statements. Our returns after 2010 remain open for examination. Share-based compensation. We account for compensation for all arrangements under which employees, consultants, and others receive shares of stock or equity instruments (including options and warrants) in accordance with FASB ASC Topic 718 “Compensation – Stock Compensation” , or ASC Topic 505-50 “Equity Based Payments to Non-Employees”. Under ASC Topic 718, the fair value of each award is estimated and amortized as compensation expense over the requisite service period. The fair value of our share-based awards is estimated on the grant date using the Black-Scholes valuation model. This valuation model requires the input of highly subjective assumptions, including the expected price volatility and estimated option term. As we have been operating as a public company, with limited trading to date, we are unable to use actual price volatility and option life data as input assumptions within our Black-Scholes valuation model. We have used expected volatilities based on the historical volatility of the industry sector in which we operate, in accordance with the guidance set forth in ASC Topic 718. To estimate the expected term, we chose to utilize the “simplified” method for “plain vanilla” options and warrants as discussed in the Securities and Exchange Commission’s Staff Accounting Bulletin 107 (“SAB 107”). We believe that all factors listed in SAB 107 as pre-requisites for utilizing the simplified method are true for us and for our share-based payment arrangements. We intend to utilize the simplified method for the foreseeable future until more detailed information about exercise behavior becomes available. Our risk-free interest rates are based on a zero-coupon U.S. treasury instrument, the term of which is consistent with the expected term of the stock options. We have not paid and do not anticipate paying cash dividends on our shares of Common Stock; therefore, the expected dividend yield is assumed to be zero. The fair value of share-based payments are generally amortized on a straight-line basis over the requisite service periods of the awards, which are generally the vesting periods. The warrants that have been issued with our 2012 bridge financing during the six months ended December 31, 2012 have been valued at $.55per share based on a third party valuation and a volatility of 150%.The warrants issued with our 2012 bridge financing during the year ended June 30, 2012 have been valued at $.98 per share, based on the offering price in our private placement memorandum, and a volatility of 150%. Warrants issued subsequent to our stock trading on the OTCQB market, beginning in January 2013, have been valued using the market rate at the date of grant and a volatility of 150%. We believe there is a high degree of subjectivity involved when using option pricing models to estimate share-based compensation under ASC Topic 718. Currently, there is not a market-based mechanism or other practical application to verify the reliability and accuracy of the estimates stemming from these valuation models, nor is there a means to compare and adjust the estimates to actual values. Although the fair value of stock option awards is determined in accordance with ASC Topic 718 using an option pricing model, that value may not be indicative of the fair value observed in a market transaction between a willing buyer and a willing seller. If factors change and we employ different assumptions in the application of ASC Topic 718 in future periods than those currently applied under ASC Topic 718, the compensation expense we record in future periods under ASC Topic 718 may differ significantly from what we have historically reported. Research and development costs.Expenses related to research, design and development of products are charged to research and development costs as incurred. These expenditures include direct salary costs and/or consultant expenses for research and development personnel and contractors, costs for materials used in research and development activities and costs for outside services. 12 Results of Operations Comparison of the Twelve Months Ended June 30, 2013 to the Twelve Months Ended June 30, 2012 Percentage Change Sales, net $ %) Cost of goods sold %) Depreciation and amortization %) Research and development expenses 127.2 % Sales and marketing expenses % General and administrative expenses % Inventory impairment - - Interest expense, net % Loss on extinguishment of debt - - Net loss ) ) % Sales, net. Sales, net were $261,949 for the year ended June 30, 2013, compared to $338,830 for the year ended June 30, 2012.The decrease was primarily due to the phasing out of our current products in anticipation of the upcoming launch of the next generation Beamz Products and the elimination of a one-time sale, in the approximate amount of $80,000, to Cypher, a license partner during fiscal 2012. Cost of Goods Sold. Cost of goods sold was $141,329 for the year ended June 30, 2013, compared to $247,863 for the year ended June 30, 2012. The decrease in cost of goods sold was due to lower revenues in the most recent period and the elimination of a one-time sale to Cypher, our license partner, at cost during the year ended June 30, 2012. The gross margin increase to approximately 46% for the year ended June 30, 2013, compared to approximately 27% for the year ended June 30, 2012, is primarily due to the elimination of the aforementioned sale to Cypher at cost. Research and Development Expenses. Research and development expenses were $880,379 for the year ended June 30, 2013, compared to $387,457 for the year ended June 30, 2012. This increase was due primarily to the development efforts associated with the third generation Beamz Products, which were completed in the first quarter of fiscal 2014, including both hardware development and software compatibility with the Windows, MAC, and iOS (iPhone and iPad) operating systems. The periods ending June 30, 2013 and 2012 also include non-cash development contractor expenses of approximately $158,000 and $153,000, respectively associated with stock compensation. Sales and Marketing Expenses.Sales and marketing expenses were $1,576,836 for the year ended June 30, 2013, compared to $657,921 for the year ended June 30, 2012. The increase wasprimarily due to endorsement and start up fees with a major artist, production of various videos and commercials introducing the Beamz by Flo product, commencement of a variety of marketing programs for the new Beamz Products launches, contractor services related to the development of a social media presence, the grant of stock to various contractors for the renewal of contracts, and the hiring of additional contractors to strengthen our sales and marketing team in anticipation of the third generation Beamz Products coming to market. The years ending June 30, 2013 and 2012 also include non-cash contractor expenses of approximately $150,000 and $258,000, respectively associated with stock compensation. General and Administrative Expenses.General and administrative expenses were $1,717,872 for the year ended June 30, 2013, compared to $920,733 for the year ended June 30, 2012.The increase relates primarily to the valuation of Common Stock issued for services and board of directors fees, the contracting with several financial contractors to secure outside financing, and increased legal fees related to the execution of numerous contracts.The periods ending June 30, 2013 and June 30, 2012,include non-cash expenses of approximately $563,000 and $348,000, respectively, associated with non-cash compensation (payments for various services were made in stock or bridge loan securities) for directors, the CEO, and other individuals. Inventory Impairment. With the launch of our next generation product in September 2013, we believe that our current products have become obsolete and provided a reserve for them in their entirety, in the amount of $100,708 as of June 30, 2013. 13 Other (Income) Expense, Net.Net other expense was $1,084,902 for the year ended June 30, 2013, compared to net other expense of $71,969 for the yearended June 30, 2012. The net increase was primarily due to an increase in interest expense as the result of the issuance of debt in our new convertible debt financing, interest and the amortization of the discounts on the 2012 Bridge Loans and the 2013 Convertible Debt related to the granting of warrants with the debt and a loss on the extinguishment of debt related to a Conversion Option offered on the 2012 Bridge Loans.Of this amount, non-cash expenses totaled $1,075,125. Liquidity and Capital Resources Our principal liquidity from inception (2001) to June 30, 2013, came from the sale of equity interests and debt financing. We issued 22,668,039shares of Common Stock including the conversion of all shares of Series A, A-1, B, and C Convertible Preferred into shares of Common Stock. We also issued $6,730,208 of notes payable with interest rates between 8% and 10%, which were subsequently converted to Series D Convertible Preferred Stock in June 2011. Through June 30, 2013, the Company received $1,981,045 from the 2012 Bridge Loans of which $1,530,420 was received from related parties.As of June 30, 2013, total paid in capital equaled $16,131,654. During fiscal 2013, we have used approximately $890,000 to fund operations. As discussed above, we anticipate incurring significant expenditures during fiscal 2014 and 2015 to pursue our planned business operations, including additional research and development of products and technology. Our ability to execute on these plans is dependent on our ability to generate additional investment proceeds and/or cash flow from sales and operations. In the event that we are unable to raise the necessary funds, we will have to modify our current business plans and may not be able to attract the customers necessary to generate positive income from operations in such case; the business plan would have to be modified to address the funding issues. The past operating expenses and cash needs are not indicative of our current planned operations, as we have completed our development stage and the company is now entering a sales, marketing, and operating business phase.Our plan may require substantially more cash to operate depending upon how quickly new product sales and new distribution channels can be established.However, if funding is not secured and sales do not generate sufficient cash flow, we will be scaled back proportionately. At this time, we are dependent on outside funding to support our operations and anticipate we will need outside funding for at least the next twelve to twenty four months to support our business model. If we are unable to obtain continued outside funding, our operations would be severely impacted and it may not be possible to remain in business. Given current operations, traditional debt financing is not likely and we will have to continue to rely on equity or debt investments from outside non-banking sources. As described in further detail above under Item 5, we are currently conducting a convertible debt financing which is meant to address ourpresent liquidity concerns. However, given the present circumstances and our dependence on additional financing, the Company’s independent registered public accounting firm has included an explanatory paragraph regarding the uncertaintyabout the Company’s ability to continue as a going concern in their audit report attached to our financial statements for the years ended June 30, 2013 and 2012. Quantitative and Qualitative Disclosures about Market Risk Our exposure to market risk for changes in interest rates relates to our cash equivalents on deposit in demand deposit accounts and certificates of deposit. The primary objective of our cash investment activities is to preserve principal while at the same time maximizing the income we receive from our invested cash without significantly increasing risk of loss. We do not currently use derivative financial instruments. Our cash and investments policy emphasizes liquidity and preservation of principal over other portfolio considerations. Substantially all of our transactions have been denominated in United States dollars; accordingly, we do not have any material exposure to foreign currency rate fluctuations. Off-Balance Sheet Arrangements Since our inception, we have not engaged in any off-balance sheet arrangements, including the use of structured finance, special purpose entities or variable interest entities. 14 Recent Accounting Pronouncements There have been no recent accounting pronouncements or changes in accounting pronouncements during the year ended June 30, 2013 that are of significance, or potential significance to us. As an emerging growth company under the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards pursuant to Section107(b) of the JOBS Act. As a result of this election, our financial statements may not be comparable to companies that comply with public company effective dates for such new or revised standards. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company, we are not required to provide this information. 15 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Beamz Interactive, Inc. We have audited the accompanying balance sheets of Beamz Interactive, Inc. as of June 30, 2013 and 2012 and the related statements of operations, changes in stockholders’ equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Beamz Interactive, Inc. at June 30, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred recurring losses from operations and has had negative cash flows from operations that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Semple, Marchal & Cooper, LLP Certified Public Accountants Phoenix, Arizona October 11, 2013 16 BEAMZ INTERACTIVE, INC. BALANCE SHEETS June 30, 2013 and 2012 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net - Prepaid expenses Total Current Assets Prepaid expenses - long term portion - Property and equipment, net - Deposits Total Assets $ $ The Accompanying Notes are an Integral Part of the Financial Statements 17 BEAMZ INTERACTIVE, INC. BALANCE SHEETS (CONTINUED) June 30, 2013 and 2012 LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) Current Liabilities: Accounts payable $ $ Accrued liabilities Advances from related party - Notes payable, net of discount - current Notes payable - related parties, net of discount - current - Total Current Liabilities Long-Term Liabilities Notes payable, net of discount - Notes payable - related parties, net of discount - Total Liabilities Commitments and Contingencies - - Stockholders' Equity (Deficit): Preferred Stock 10,000,000 shares authorized $.001 par value: Series D Convertible Preferred; 1,300,000 authorized; 811,038 and800,440 shares issued and outstanding Common Stock, $.001 par value, 40,000,000 shares authorized; 22,668,039 and 14,146,082 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of the Financial Statements 18 BEAMZ INTERACTIVE, INC. STATEMENTS OF OPERATIONS For The Years Ended June 30, 2013 and 2012 Sales, net $ $ Cost of goods sold Gross profit Depreciation and amortization Research and development expenses Sales and marketing expenses General and administrative expenses Inventory impairment - Loss from Operations ) ) Other Income (Expense): Interest expense ) ) Loss on extinguishment of debt ) - Net Loss $ ) $ ) Loss per share Basic and diluted loss per common share $ ) $ ) Weighted average common shares outstanding - basicand diluted The Accompanying Notes are an Integral Part of the Financial Statements 19 BEAMZ INTERACTIVE, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) For The Years Ended June 30, 2013 and 2012 Additional Total Series D Convertible Preferred Common Stock Paid In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity(Deficit) Balance, June 30, 2011 $ ) $ Issuance of stock for services - - - Issuance of warrantsin conjunction with bridge loans - Net loss for the year - ) ) Balance, June 30, 2012 ) ) Issuance of Series D Convertible Preferred Stock 28 - - - Conversion of Series D Convertible Preferred Stock ) ) ) - - Issuance of warrantsin conjunction with bridge loans - Issuance of stock for services - - - Conversion of debt and interest to equity - - - Exercise of warrants - - - Net loss for the year - ) ) Balance, June 30, 2013 $ ) $ ) The Accompanying Notes are an Integral Part of the Financial Statements 20 BEAMZ INTERACTIVE, INC. STATEMENTS OF CASH FLOWS For the years ended June 30, 2013 and 2012 Reconciliation of Net Loss to Net Cash Used by Operating Activities: Net Loss $ ) $ ) Cash flows from operating activities: Depreciation and amortization Issuance of common stock for payment of interest - Issuance of common stock for payment of services Issuance of preferred stock for license agreement - Debt issued for payment of services - Payment of services by related parties Amortization of debt discount Allowance for doubtful accounts ) Inventory reserve ) ) Inventory impairment - Loss on extinguishment of debt - Changes in Operating Assets and Liabilities Accounts receivable Inventory Prepaid expenses ) ) Deposits ) - Accounts payable ) Accrued liabilities Deferred revenue - ) Net cash used by operating activities ) ) Cash flows from financing activities: Proceeds from exercise of warrants - Proceeds from issuance of debt Proceeds from issuance of debt - related parties Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Non-cash investing and financing activities Conversion of debt and interest to common stock $ $
